DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/737,684, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, to name a few, at least the prior application No. 61/737,684 fails to disclose the URL of independent claims 1 and 8; server using the current internet advertising practices to present whole, screen filling page of advertising associated with a displayed webpage on request by a person viewing the webpage; displaying successively a plurality of advertising webpages received from the pi-tramping server in response to successive advertisement page requests; requests for advertising pages while the initial webpage is displayed. The priority date for the claim limitations of the instant application will be 12/13/2013 which is the filing date.
If it is in applicant’s opinion that prior application No. 61/737,684 teaches the invention as currently claimed, in their response, applicant is requested to map the claimed invention with teaching disclosed in prior application No. 61/737,684.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to receiving a request for content from a user, presenting the requested content to the user, if user want additional information, presenting additional information to the user, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Claim 8 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 8 recites invention directed to receiving a request for content from a user, presenting the requested content to the user, if user want additional information, getting additional related information from stored information, presenting additional related information to the user, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites a secondary device (computing device) receiving a request from the user, transmitting the received request to a primary device (server), secondary device receiving information from the primary device and presenting the received information to the requesting user. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of computing device requesting for a web page identified by a URL, transmitting the URL to a server to receive associated information, and presenting the received information on the computing device of the user amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
Dependent claim 2 recites limitations that further define the same abstract idea of user being able to navigate the information presented to the user. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
Dependent claims 3, 5 and 7 recites limitations that further define the same abstract idea of user being able to scroll through the information presented to the user. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
Dependent claim 2 recites limitations that further define the same abstract idea of user being able to transmit a request for information from a server. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor US Publication 2014/0195337 in view Krantz US Publication 2009/0063263.

Regarding claim 1, Taylor teaches system and method for operating a user computing device to display webpages to a user [Taylor, 0008], the user computing device including a processor coupled to a memory device, an input device, and a display [Taylor, 0027, Fig. 3 and associated disclosure], the memory device storing a web browser program including a routine programmed into the browser or operating system by which the user, while viewing any particular page on the internet, can communicate with a pi-tramping server, maintained by a pi-tramping service (Taylor, when the browser 50 requests a page from a URL, the browser 50 can concurrently send a request to a metadata server for the metadata associated with the requested page) [Taylor, 0030],
Taylor does not explicitly teach specialized server or three webpages (plurality of web pages). However, Krantz teaches system and method that includes a three-dimensional graphical display module (software programmed into the browser or operating system) to generate a three-dimensional graphical display at a display device (multi-dimensional display covering the display of the user) [Krantz, 0007, Fig. 3 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Taylor by adopting teachings of Krantz to display first advertisement content separate from the first display element.
Taylor in view of Krantz teaches system and method further comprising:
a specialized server of three webpages of additional materials, perhaps including ads, composed on the fly for any existing webpage on the internet on request by a person viewing the webpage [Krantz. Fig. 3 and associated disclosure], the method comprising the processor executing a web browser program to perform the steps of: 
receiving an initial webpage request from the user via the input device to display an initial webpage identified by a uniform resource locator (URL) and transmitting the initial webpage request to a webserver based on instructions included in the received URL (Taylor, when the browser requests a page (or content item) from a URL through the intermediary system, the intermediary system, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page …. The intermediary system includes a supplemental content service ….. the browser may then present it via display …. supplemental content service obtains and/or generates supplemental content related to a content related to a content item in response to a request from the computing device; In addition, Taylor teaches wherein a user may use a search engine to perform a web search for content matching certain search criteria, the first page may present search results, for example, links to content matching the search criteria) [see at least, Taylor 0029 – 0033, 0026, 0037]; 
receiving webpage data associated with the initial webpage from the webserver and displaying the initial webpage on the display including a browser address bar (Taylor, when the browser requests a page (or content item) from a URL through the intermediary system, the intermediary system, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page …. The intermediary system includes a supplemental content service ….. the browser may then present it via display; In addition, Taylor teaches wherein a user may use a search engine to perform a web search for content matching certain search criteria, the first page may present search results, for example, links to content matching the search criteria) [Taylor, 0029, 0026, 0037]; 
transmitting a request for a page of additional materials to the pi-tramping server upon detecting a first predefined user input command via the input device, the request for a page of additional materials to include current contents of the browser address bar and a user ID associated with the user (Taylor, when the browser requests a page (or content item) from a URL through the intermediary system, the intermediary system, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page …. The intermediary system includes a supplemental content service ….. the browser may then present it via display; In addition, Taylor teaches wherein a user may use a search engine to perform a web search for content matching certain search criteria, the first page may present search results, for example, links to content matching the search criteria) [Taylor, 0029, 0026, 0037]; and 
displaying successively up to three webpages of additional materials received from the pi-tramping server in response to successive additional page requests (Taylor, user can swipe the original page to side to cause the “supplemental content” (e.g. advertising) page to slide-in place of the original page … ) [Taylor, 0020, 0008].

Regarding claim 2, Taylor in view of Krantz teaches system and method including the processor performing the steps of: 
displaying a sequence of three pages of additional materials received from the pi-tramping server in a predefined sequential order upon detecting successive instances of the first predefined user input command (Taylor, user can swipe the original page to side to cause the “supplemental content” (e.g. advertising) page to slide-in place of the original page … ) [Taylor, 0020, 0008] programmed into the browser (Krantz, three-dimensional graphical display module (software programmed into the browser or operating system) to generate a three-dimensional graphical display at a display device (multi-dimensional display covering the display of the user) [Krantz, 0007, Fig. 3 and associated disclosure Kranz]; and 
displaying the sequence of pages of additional materials received from the pi-tramping server in reverse of the predefined sequential order upon detecting successive instances of a second previously defined user input command programmed into the browser (Taylor, user can swipe the original page to side to cause the “supplemental content” (e.g. advertising) page to slide-in place of the original page …; reverse flip operation; In addition, it would be obvious to one or ordinary skill in the art that when user swipes from right to left, successive pages are displayed in the that order accordingly, and when said user swipes from left to right, successive pages are displayed in reverse order) [see at least, Taylor, 0020, 0008] programmed into the browser (Krantz, system and method that includes a three-dimensional graphical display module (software programmed into the browser or operating system) to generate a three-dimensional graphical display at a display device (multi-dimensional display covering the display of the user) [Krantz, 0007, Fig. 3 and associated disclosure].

Regarding claim 3, Taylor in view of Krantz teaches system and method including the processor performing the steps of: 
displaying the plurality of pages of additional materials each constituting a marketplace for placing additional materials (Taylor, content or service provider), the contents of each page selected and arranged for by one of three agents including: the owner or publisher of the original web page on display, a pi-tramping service, and the person viewing the web page on display [Krantz, Fig. 3 and associated disclosure]; wherein, the additional materials from each of the three agents is segregated on one of the three different full page displays of additional materials and do not visually compete with each other (Taylor, For example, the user could swipe the original page to the side to cause the "supplemental content" page to slide-in in place of the original page. As another example, the user could perform a gesture that causes an overlay page containing the supplemental content to be displayed over the original page) [Taylor, 0020]; and 
wherein the three pages of additional materials are: 
a generic page of additional materials related to content of the initial webpage and arranged for by an owner or a publisher of the initial webpage (Taylor, Platinum Diamond Ring) [see at least, Taylor, Fig. 1 and associated disclosure]; 
a neighborhood page of additional materials related to content of the initial webpage and arranged for by the pi-tramping service which maintains the pi-tramping server (Taylor, When the user interacts with the computing device 100 (e.g., when the user flips the page as described herein) as indicated by the direction of arrow 118, and such interaction is detected, supplemental content 114 (also referred to as page metadata) is automatically presented in a second, flipped page on the display 104 of the computing device 100) [Taylor, 0010]  and a database used to decide which additional materials are sent to which users and composed into the HTML code for the pages of additional materials (Krantz, a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions) [Krantz, 0037]; and 
an individual page of additional material including other content conforming to personally identified categories of interests requested by the user (Krantz, targeted advertisement content relevant to a user's interests may be selected for display. Since data associated with multiple independent display elements may be analyzed together, targeted advertising may be more relevant to the user than advertisement selected based on a single display element.) [Krantz, 0029].

Regarding claim 4, Taylor in view of Krantz teaches system and method including the processor performing the steps of: transmitting to the pi-tramping server requests for pages of additional material while the initial webpage is displayed and on which no sign of the pages of additional materials at all is visible on the display of the initial webpage, and none of the initial webpage is visible on the display of the pages of additional materials (Taylor, As will be appreciated from the illustrated example, a user who is browsing a website may automatically be presented with additional information related to a webpage ( or contents within a webpage) simply by flipping the page, and thus, the user is not required to actively search for such information. This can result in intuitive and more efficient navigation of information related to the content item and/or of interest to the user, without requiring affirmative input by the user.) [Taylor, 0010].

Regarding claims 5, Taylor in view of Krantz teaches system and method for moving the browser from one full screen display of a webpage of additional materials to another by using one of the two predefined user input commands [see at least Krantz. Fig. 1 and associated disclosure], is a third method different from the two previously existing traditional methods which are the use of links provided in a webpage by a webpage owner, and the use of a browser history generated by the user's activity on the browser (Krantz, In another example, the advertisement selection module 124 may select advertising content based on historical information associated with the first display element 130, based on historical information associated with the second display element 136, or any combination thereof. The historical information may include information about content previously displayed at a particular display element, such as a browser history file or a browser cookie; a recently accessed files list; other historical information or any combination thereof.) [Krantz. 0015].

Regarding claims 6, Taylor in view of Krantz teaches system and method for operating a user computing device to display webpages to a user [Taylor, 0008], the user computing device including a processor coupled to a memory device, and input device, and a display (Taylor, when the browser 50 requests a page from a URL, the browser 50 can concurrently send a request to a metadata server for the metadata associated with the requested page) [Taylor, 0030], the method comprising the processor executing a web browser program to perform the steps of: 
receiving a first webpage request from a user via the input device to display an initial webpage identified by a uniform resource locator (URL) (Taylor, when the browser requests a page (or content item) from a URL through the intermediary system, the intermediary system, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page …. The intermediary system includes a supplemental content service ….. the browser may then present it via display; In addition, Taylor teaches wherein a user may use a search engine to perform a web search for content matching certain search criteria, the first page may present search results, for example, links to content matching the search criteria) [Taylor, 0029, 0026, 0037] and transmitting the first webpage request to a first webserver based on instructions included in the received URL (Taylor, when the browser requests a page (or content item) from a URL through the intermediary system, the intermediary system, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page …. The intermediary system includes a supplemental content service ….. the browser may then present it via display; In addition, Taylor teaches wherein a user may use a search engine to perform a web search for content matching certain search criteria, the first page may present search results, for example, links to content matching the search criteria) [Taylor, 0029, 0026, 0037]; 
receiving webpage data associated with the initial webpage from the first webserver and displaying the initial webpage on the display (Taylor, when the browser requests a page (or content item) from a URL through the intermediary system, the intermediary system, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page …. The intermediary system includes a supplemental content service ….. the browser may then present it via display; In addition, Taylor teaches wherein a user may use a search engine to perform a web search for content matching certain search criteria, the first page may present search results, for example, links to content matching the search criteria) [Taylor, 0029, 0026, 0037]; 
transmitting a second type of webpage request to a pi-tramping server upon detecting a movement of an on-screen cursor to a right edge of a screen of the display, the second type of webpage request including the received URL of the initial webpage and a user ID associated with the user in response to which the pi-tramping service will compose a file of appropriate HTML code, which may contain URLs from a plurality of secondary webservers, and return it to the requester for display (Taylor, user can swipe the original page to side to cause the “supplemental content” (e.g. advertising) page to slide-in place of the original page … ) [Taylor, 0020, 0008]; 
Taylor does not explicitly teach plurality of second type of web pages. However, Krantz teaches system and method that includes a three-dimensional graphical display module (software programmed into the browser or operating system) to generate a three-dimensional graphical display at a display device (multi-dimensional display covering the display of the user) [Krantz, 0007, Fig. 3 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Taylor by adopting teachings of Krantz to display first advertisement content separate from the first display element.
Taylor in view of Krantz teaches system and method further comprising:
receiving a plurality of files of HTML code representing secondary webpages from the pi-tramping server in response to further second type of webpage requests (Taylor, ring can be purchased from Store_B.com and Store_C.com) [Taylor, Fig. 1 and associated disclosure]; 
requesting a plurality of secondary webpages from the pi-tramping server; 
generating a plurality of secondary webpages from data received in HTML files returned by the pi-tramping server, the plurality of secondary webpages including 
a generic page of content related to the initial webpage and arranged for by the owner of the initial webpage

    PNG
    media_image1.png
    172
    255
    media_image1.png
    Greyscale
 [Taylor, Fig. 1 and associated disclosure], 
a neighborhood page of content related to the initial webpage and arranged for by the pi-tramping service itself

    PNG
    media_image2.png
    238
    251
    media_image2.png
    Greyscale
 [Taylor, Fig. 1 and associated disclosure], and 

an individual page of content conforming to personally identified categories of interests requested by the user

    PNG
    media_image3.png
    398
    707
    media_image3.png
    Greyscale
 
[Krantz, Fig. 1 and associated disclosure]; and 
displaying the plurality of secondary webpages in a predefined sequential order including, from left-to-right, the generic page, the neighborhood page, and the individual page upon detecting subsequent movement of the on-screen cursor to the right edge of the screen of the display (Taylor, user can swipe the original page to side to cause the “supplemental content” (e.g. advertising) page to slide-in place of the original page … ) [Taylor, 0020, 0008].

Regarding claim 7, Taylor in view of Krantz teaches system and method including the processor preforming the steps of: displaying a previous secondary webpage in the predefined sequential order upon detecting a movement of the on-screen cursor to a left edge of the screen of the display (Taylor, user can swipe the original page to side to cause the “supplemental content” (e.g. advertising) page to slide-in place of the original page … ) [Taylor, 0020, 0008].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Published article “Encoding, as an URL, an arbitrary block of text inside a webpage without the involvement of the content provider” teaches method and apparatus to enable uses to create and share URS encoded links to arbitrary sections of a webpage without the need for additional hardware and services. The core idea is based around a browser technology which can interrogate a URL for a specially formed fragment identifier. The fragment identifier would contain information that could be used by the browser to identify the targeted area of the page

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


September 22, 2022